ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mary E. McCormick, due to mental and physical conditions, has committed professional misconduct warranting public discipline, namely, that she has failed to comply with the terms of her private probation, engaged in the unauthorized practice of law, engaged in a pattern of neglect of client matters, failed to adequately communicate with clients, failed to return a client file, and failed to cooperate with the Director’s disciplinary investigations, in violation of Minn. R. Prof. Conduct Rules 1.3, 1.4, 1.16(d), 5.5(a) and 8.1(a)(3) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits her conduct has violated the Rules of Professional Conduct, waives her rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly agree that respondent currently suffers from mental and physical conditions, namely depression and chronic pain syndrome, which prevent her from competently practicing law and jointly recommend that the appropriate discipline is a public reprimand and transfer to disability inactive status. The parties further recommend that the court require that if respondent seeks reinstatement, she petition for reinstatement under Rule 18 and 28(d), RLPR, and that if the court reinstates respondent, she be placed on public probation subject to the terms and conditions deemed appropriate by the court at that time.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Mary E. McCormick is publicly reprimanded and transferred to disability inactive status. Any request for reinstatement shall be filed under Rule 18(a) — (d), RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice.